Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Riffin appeals the district court’s orders: (1) dismissing his appeal from the bankruptcy court for failure to timely file an appellate brief, as required by Fed. R. Bankr.P. 8009, and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Riffin v. Baltimore County, MD, No. 1:12-cv-00897-ELH, 2012 WL 5406743 (D.Md. July 26, 2012; Nov. 2, 2012). We deny Riffin’s motion for sanctions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.